PD-0290-1
                                                                          COURT OF CRIMINAL APPEAL
         FILED IN
                                                                                           AUSTIN, TEXA
COURT OF CRIMINAL APPEALS                                                Transmitted 8/10/2015 12:00:00 Al
                                                                            Accepted 8/10/2015 8:34:06 Af
      August 10, 2015                                                                       ABEL ACOST
                                     No. PD-0290-15                                                 CLER

   ABELACOSTA, CLERK                        In the

                               Court of Criminal Appeals
                                  Of the State of Texas




         MOTION TO EXTEND TIME TO FILE APPELLANT'S PDR BRIEF

                                          (8-9-2015)



      TO THE HONORABLE JUSTICES OF SAID COURT:




            Now comes John Dennis Clayton Anthony, Appellant in the above styled

      and numbered cause, and moves this Court to grant an extension of time to file

      appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure,

      and for good cause shows the following:

            1. This case is on appeal from the 287 Judicial District Court of Bailey
                   County, Texas on May 21, 2015.

            2. The case below was styled the STATE OF TEXAS vs. JOHN DENNIS
                  CLAYTON ANTHONY, and numbered 2557.


            3. Appellant was convicted of Sexual Assault of a Child, as a Felony
                  offense.
4. Appellant was finally assessed a sentence of confinement for life in the
      Institutional Division of TDCJ.


5. The ruling of the Trial Court was overturned by the Seventh Court of
      Appeals in the opinion (to be) published: Anthony v. State, 07-13-
      00089-CR, (Tex. App. - Amarillo - 2015).

6. The State filed for a Petition for Discretionary Review on March 18,
      2105.


7. PDR was granted on May 20, 2015.

8. State's Brief on the Merits for the PDR was filed on June 15, 2015.


9. Upon receiving the State's Brief on the Merits, the Appellant created and
      presented to this Honorable Court with two separate substantive
      Motions to Supplement the record in this case. Each requested the
      inclusion of materials not included in the records. These materials are

      relevant to the Defense and directly responsive to the State's
      contentions. These motions were filed on June 30, 2015.


10. This Honorable Court denied both motions on July 9, 2015.

11. Appellate Counsel filed a brief to Extend Time for filing which was
      granted. Counsel mistakenly believed the extension was to August
      14, 2015 when it was only to August 4, 2015.

12. The Defense Brief on the Merits was presently due as of August 4, 2015.

13. Appellant requests an extension of time till NOW to allow the filing and
      consideration the required Appellant's Brief.
      14. Appellant's Brief on the Merits is being filed contemporaneously with
             this motion as required by this Honorable Court's notice.

      14 Counsel for the Appellant has consulted with the State's Attorney, Ms.
             McMinn, who is not opposed to this Motion.

      10. Defendant is currently incarcerated.

      11. Appellant relies on the following facts as good cause for the requested
             extension:


      Troy Bollinger previouslyfiled a Motion to Extend Timefor thirty (30)

days which was granted, butfor less than thirty days. Counsel mistakenly

believed the new deadline to be August 14, 2105. The error was brought to our

attention by the noticefrom this Honorable Court. Counsel immediately

contacted the Clerk ofthe Court and notified them of the dilemma.


      In addition to that mistake, there were two specific issues which

contributing to needing a bit ofextra time.


      The Advanced Criminal Law Seminar was this month which required

Counsel to be out ofoffice and out of town for most ofa week. This would not

have been an issue had the deadline been August 14, 2015 (as Counsel believed)

but is significant in light ofthe shorter deadline.
      Additionally, Counsel has had an enveloping and unavoidable time sink

that was not ofmy doing. Counsel is currently preferentially set to try a Murder

at the end ofthe month. Counsel is the second attorney on the case and the

Defendant has been continuously incarceratedfor two years. Within the last ten

days it was revealed to the Defense that DNA evidence recovered at the time of

the alleged incidents was never submittedfor analysis. As you must understand,

this took ((a bit" oftime and attention risht now. This unforeseen issue, NOT

caused by Counsel, would constitute good groundsfor requesting a brief

extension.



      Defense Briefis done and being filed today.


      12. This request is made not for the purpose of delay, but to see that justice
             is done.




      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion to Extend Time to File Appellant's Brief, and for such

other as the Court may deem appropriate.
Respectfully submitted,


By: /s/ TROY BOLLINGER



Troy Bollinger



State Bar ID Number: 24025819
600 Ash Street
Plainview, TX, 79072
Telephone: 806-293-2618
Facsimile: 806-293-8802
trov@laneybollinger.com
Attorney for Appellant
                        CERTIFICATE OF SERVICE




      Pursuant to Tex. R. App. Pro. R. 9.5(a) & (e) and 68.11,1 certify that on or
before August 9, 2015, Appellate Counsel served a copy of the attached document
to the District Attorney's Office for Bailey County and the State's Assistant
Prosecuting Attorney, and mailed a copy to Appellant, John Dennis Clayton
Anthony.




                                   /s/Troy Bollinger .

                                  TROY BOLLINGER
                                     Counselfor the Appellant